THE COURT
(MORSELL, Circuit Judge,
not sitting in this cause) was of opinion that the exemplification of the record of the mortgage was sufficient evidence of the existence of the mortgage and of the debt; and also permitted the affidavit of one of the plaintiffs to be read, as to the loss of the original deed. CRANCH, Chief Judge, however, *1119very much doubting as to tbe propriety of admitting the affidavit, as the court was of opinion that it was not incumbent upon the plaintiffs to produce, or to show the loss of, the original mortgage. See Laws Md. 1785. c. 9, § 7, “or a full copy of the same from the record.”